Citation Nr: 1613721	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to open a previously-denied claim of entitlement to service connection for a gastrointestinal disorder and, if so, whether service connection for a gastrointestinal disorder should be granted. 

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016 regarding entitlement to service connection for a gastrointestinal disorder.  
The Veteran filed the underlying claim for various gastrointestinal conditions in August 2007.  All of these issues were certified to the Board.  The Board has characterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder and the Board will consider generally whether the evidence supports a finding of service connection for any diagnosed gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral foot condition and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The claim for service connection for a gastrointestinal disorder was previously denied by the RO in a September 2004 rating decision that was mailed on October 26, 2004.  

2.  In March 2005 the Veteran entered a notice of disagreement with the September 2004 rating decision; the RO issued a statement of the case in June 2006; and the Veteran did not file a substantive appeal within 60 days of the issuance of the statement of the case or within one year of issuance of the rating decision.

3.  New evidence received since the time of the September 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.

4.  The Veteran's chronic gastritis with hiatal hernia had onset in service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied the Veteran's claim for entitlement to service connection a gastrointestinal disorder is final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection a gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Chronic gastritis with hiatal hernia was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that service connection is warranted for the Veteran's chronic gastritis and hiatal hernia.  At the March 2016 videoconference hearing, the Veteran testified that service connection for chronic gastritis and hiatal hernia would satisfy his appeal.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Since the September 2004 rating decision, new evidence has been received, including hearing testimony concerning the Veteran's in-service treatment and post-service symptomatology.  As this evidence was not previously before the RO, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's service connection claims for chronic gastritis and the residuals of a hiatal hernia.  See Smith v. West, 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service Connection - Gastritis & Hiatal Hernia

The Veteran filed the underlying claim for various gastrointestinal disorders in August 2007.   As for the first element of service connection, current disability, the record reflects that the Veteran has a current diagnosis of chronic gastritis and hiatal hernia.  

Moving to in service onset, the Veteran's enlistment examination in November 1985 reflects no abnormalities related to the gastrointestinal system.  The Veteran's separation examination in July 1990 also reflects no abnormalities. 

The record reflects that the Veteran was treated for abdominal pain numerous times during service.  A "Master Problem List" in the Veteran's service treatment records (STRs) reflects a temporary problem of gastritis, noted in December 1988.  Another STR from December 1988 reflects the Veteran reported abdominal pain for the previous eight days; he was diagnosed with gastritis.  An STR from September1989 reflects the Veteran reported stomach pain for the previous 12 days.  The Veteran was uncomfortable but not in severe pain; there was no diarrhea, no vomiting, no nausea, no black or bloody stools, and no reported trauma.  The area was tender to palpation.  No diagnosis was documented.

The Veteran separated service in April 1990.  In May 1990, he sought treatment for stomach pain, which began the previous week.  He reported that the pain was relieved with eating; he denied nausea and vomiting.  During the visit, the Veteran reported a history of hiatal hernia.  A few days later, in May 1990, the Veteran had an upper GI study which was within normal limits.  There was no evidence of esophagitis, hiatus hernia, ulcers, duodenal bulbs, or neoplasms in the stomach.  

In May 1991, the Veteran sought treatment for stomach pains, which were sometimes relieved by eating; he also stated that Rolaids helped.  He denied nausea, vomiting, or diarrhea and asserted the symptoms had been present about two months.  Another upper GI study from May 1991 with contrast suggested a deformed duodenal cap which was thought to have possibly been related to a healed duodenal ulcer; no hiatus hernia was seen.  Another June 1991 treatment note reflects that the Veteran reported using Mylanta with some relief of symptoms.   

In November 1996, the Veteran sought treatment for abdominal pain which had lasted approximately a year; he reported that the pain was sharp, with no nausea, no vomiting, no diarrhea, and no fever.  The diagnosis was abdominal pain of unknown etiology.  He received x-ray studies of the abdomen in November 1996 which showed no active process and revealed a normal gas pattern.  

The Veteran had an esophagogastroduodenoscopy in December 1996 which revealed gastritis, hiatal hernia, esophagitis, a small duodenal bulb ulcer, and duodenitis.  A biopsy, also from December 1996, resulted in a diagnosis of chronic gastritis.  The Veteran had another esophagogastroduodenoscopy with biopsy in December 1997 which revealed only gastritis and hiatal hernia.  A biopsy reflected a diagnosis of mild chronic non-specific gastritis.

Starting in 1997, there are numerous treatment records of Dr. Patel and his colleagues that reflect the Veteran sought treatment for gastrointestinal complaints on numerous occasions per year.  A March 1999 treatment note reflects the Veteran's gastrointestinal problems were asymptomatic; however a January 2000 treatment note reflects the Veteran was again complaining of abdominal discomfort.  The Veteran had another esophagogastroduodenoscopy with biopsy in February 2007 which showed gastritis and hiatal hernia.  The corresponding biopsy reflected a diagnosis of mild chronic non-specific gastritis.  Subsequent treatment records reflect complaints of epigastric pain.  See, e.g., February 2002 note of Dr. Patel; February 2007 note of PAC Mitchell; January 2008 note of PAC Mitchell.  Later treatment records reflect the Veteran occasionally complained of increased symptoms, but his gastrointestinal disorders were otherwise stable.  See, e.g., January 2014 VA treatment record. 

The Veteran testified in his March 2016 Board hearing that he developed gastrointestinal problems in service and that the problems had been recurrent ever since.  The Board finds that the Veteran is competent to report symptoms since service and that his account of having gastrointestinal distress since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran also asserted that he had been diagnosed with gastritis and hiatal hernia since approximately 1988.  

The record shows a diagnosis of gastritis while on active duty.  As such, the second element of service connection, in service occurrence, is established for chronic gastritis.

Although there is not a specific diagnosis of hiatal hernia in the Veteran's STRs, contemporaneous evidence supports the Veteran's Board testimony.  In May 1990, one month after separation from service, the Veteran sought medical care for abdominal pain and he reported a history of hiatal hernia at that time.  Even though studies conducted soon after service failed to find it, a hiatal hernia was formally established in a 1996 esophagogastroduodenoscopy.  Affording the Veteran the benefit of the doubt, in-service occurrence is also established for his hiatal hernia.

The last element of service connection to be established is the nexus.  The medical evidence of record and the Veteran's testimony reflect that he has continuously sought treatment for the same gastrointestinal symptoms which began in service.  There is a voluminous amount of medical documentation which reflects ongoing symptoms of and treatment for gastrointestinal issues.  

In regard to the Veteran's claim for service connection for gastritis, the evidence clearly supports a grant of service connection.  In regard to the claim for a hiatal hernia, given the Veteran's credible lay statements concerning his symptoms since service and supporting medical evidence, the Board finds that service connection is warranted.


ORDER

Service connection for chronic gastritis with hiatal hernia is granted.


REMAND

A November 2015 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral foot condition and entitlement to service connection for a low back disability.  In January 2016, the Veteran filed a notice of disagreement regarding these two issues.  As the RO has not yet issued a statement of the case addressing these issues, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

 Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case addressing the issues of entitlement to service connection for a bilateral foot condition and entitlement to service connection for a low back disability.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


